                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRAVIS L. WATSON,                             )
                                              )
                 Plaintiff,                   )
                                              )
                 v.                           )          1:19cv945
                                              )
OFFICER ENGLAND,1 et al.,                     )
                                              )
                 Defendants.                  )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     This   case      comes    before       the   undersigned    United       States

Magistrate Judge for a recommendation on the “Motion by Defendants

England, M. Johnson and Coleman to Dismiss Plaintiff’s Complaint

and Amended Complaint (Doc. Nos. 2 and 4) in Part with Prejudice”

(Docket Entry 16) (the “Motion”). For the reasons that follow, the

Court should grant in part and deny in part the Motion.

                                  BACKGROUND

     Pursuant    to    42     U.S.C.    §    1983,   Travis     L.   Watson    (the

“Plaintiff”), an inmate with the North Carolina Department of

Public Safety, commenced this action against Officer England,



     1    Plaintiff originally identified “Officer England” as
“Officer English” (see, e.g., Docket Entry 2 at 1), but
subsequently filed a “Notice of Correction” (Docket Entry 4 at 1),
docketed as an “Amended Complaint” (see Docket Entry dated Jan. 23,
2020), clarifying that Plaintiff “is suing Officer England” rather
than “Officer English” (Docket Entry 4 at 1).      [For legibility
reasons, this Opinion uses standardized capitalization and spelling
in all quotations from the parties’ materials.        In addition,
citations herein to Docket Entry pages utilize the CM/ECF footer’s
pagination.]




    Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 1 of 12
Officer    M.   Johnson,     and    Officer   Coleman     (collectively,        the

“Defendants”)     for      their    alleged      violation    of     Plaintiff’s

constitutional rights during Plaintiff’s pretrial detention at the

Guilford County     Detention       Center.      (See   Docket     Entry   2   (the

“Complaint”) at 1-12.)       According to the Complaint:

     Plaintiff    was    intentionally,    deliberately,    and
     maliciously denied the right to due process by [Officer]
     Engl[and] and [Officer] Johnson, who were at the time
     classification officers at the Guilford County Detention
     Center.    Plaintiff was unlawfully imprisoned, as a
     pretrial detainee, in Administrative Segregation for 90
     days by the mentioned officials without notice for or
     reason or any written findings presented, immediately
     after he had completed a 20-day segregation stint for a
     rule violation. It was Plaintiff’s first rule violation
     and no one had been caused any harm.            After the
     completion of the 20-day segregation stint, these
     officials named above did arbitrarily abuse their
     authority    by    placing    Plaintiff    on    permanent
     Administrative Segregation, not to protect inmates or
     employees from danger but to overpunish Plaintiff with an
     extensive   segregation    without   due   process   which
     constitutes false imprisonment. This was an unnecessary
     infliction of pain and punishment which was not used to
     maintain order and was disproportionate to the infraction
     committed.    Under the Due Process Clause, pretrial
     detainees cannot be punished. Plaintiff completed [the]
     20-day segregation on 2-22-17 and was immediately
     transferred to another segregation unit (5E) for an
     additional 90 days until he was transferred to prison on
     5-22-17 for unknown reasons.        Officer Coleman was
     responsible for transferring Plaintiff to Administrative
     Segregation.

(Id. at 12.)

     The Complaint’s only other allegation regarding Defendants

states that Officer Johnson and Officer England “did act in their

official    capacities      being    employees     of   the   Guilford     County



                                        2




    Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 2 of 12
Detention Center and thereby acted under the color of state law.

Officer Coleman is/was also an employee of the same.”         (Id. at 4.)

     Defendants move to entirely dismiss Plaintiff’s claims against

Officer Coleman, as well as to dismiss Plaintiff’s official-

capacity claims against Officer England and Officer Johnson.             (See

Docket   Entry   16.)    In   particular,    Defendants   maintain       that

“Plaintiff’s claims against [Officer] Coleman should be dismissed

because they are not plausible on their face in view of the facts

alleged in the Complaint.”     (Id. at 1.)   Defendants further assert

that Plaintiff’s official-capacity claims “should be dismissed

because Plaintiff has failed to allege that Defendants acted

pursuant to any official policy or custom which inflicted injury.”

(Id. at 2.)2

     In response, Plaintiff filed a “Reply to Defendants’ Motion to

Dismiss” (Docket Entry 22 (the “Response”) at 1), which solely

addresses Plaintiff’s individual-capacity claim against Officer

Coleman.    (See id. at 1-4.)        In relevant part, the Response

asserts:

     In this case, [] Plaintiff was a pretrial detainee being
     detained in the Guilford County Jail (GCJ) pending trial.
     [Officer] Coleman is a classification officer at the GCJ
     as admitted[3] by [] Defendants and so he would know that

     2 The Motion also argues that “Plaintiff’s State Law claims
against Defendants, if any, should be dismissed.”      (Id.)   The
Complaint contains no state-law claims (see generally Docket Entry
2), mooting this aspect of the Motion.

     3     The Complaint identifies Officer England and Officer
                                                  (continued...)

                                    3




    Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 3 of 12
     [] Plaintiff was a pretrial detainee and he would know
     that [] Plaintiff had just finished a 20-day segregation
     stint for a rule infraction which was [] Plaintiff’s
     first rule infraction.     [Officer] Coleman would have
     access to and a knowledge of Plaintiff’s rule infraction
     to know that [] Plaintiff posed no danger to staff or
     other inmates to warrant [Officer] Coleman placing []
     Plaintiff in a segregation unit “permanently,” as he did
     tell [] Plaintiff. . . . As stated, [Officer] Coleman is
     a classification officer at the GCJ who has access to the
     same information, as to inmates at the GCJ, that
     [Officer] England and [Officer] Johnson have access to.
     And so, before [Officer] Coleman was designated to
     transport [] Plaintiff to further lockup, he had the same
     knowledge as to Plaintiff’s segregation infraction and
     status that the other Defendants had. [Officer] Coleman
     knew   that  no   legitimate   justification   had   been
     established to warrant Plaintiff being placed in
     segregation permanently and yet he carried out the
     act. . . .     The fact that [] Defendants (including
     [Officer] Coleman) acted outside of proper due process to
     continue to imprison [] Plaintiff after his 20-day
     segregation stint, implies that their actions were
     arbitrary.

          [Officer] Coleman is not entitled to qualified
     immunity because, as discussed, he acted outside of the
     procedural protections of due process. . . . [Officer]
     Coleman is a classification officer, versed in these
     type[s] of matters and daily situations dealing with
     inmates, and he should know that these rights are
     established.

          For the foregoing reasons, [] Plaintiff asks the
     Court to consider [Officer] Coleman’s knowledge as a GCJ
     classification   officer.       [Officer]   Coleman   has
     contributed to the violation of [] Plaintiff’s rights, by
     being the actual and direct hand that placed [] Plaintiff
     under the illegal restriction. [Officer] Coleman has a


     3(...continued)
Johnson by “Job or Title” as “Classification” officers (Docket
Entry 2 at 2), but neither provides a description of Officer
Coleman’s job/title (see id. at 3) nor elsewhere identifies him as
a classification officer (see generally Docket Entry 2). However,
Defendants filed an answer admitting “that [Officer] Coleman was a
Detention Classification Officer” (Docket Entry 18 at 2).

                                    4




    Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 4 of 12
       duty to be in tune with these things and should have
       known   that   his  actions   were   prejudicing  []
       Plaintiff. . . .

(Id. at 2-3.)

       Defendants reply that the Response improperly attempts to

alter the Complaint’s allegations against Officer Coleman.                  (See

Docket Entry 23 at 2-4.)          Accordingly, Defendants assert that such

allegations “should be disregarded by th[e] Court.”               (Id. at 4.)

                                    DISCUSSION

       I. Relevant Standards

       Defendants move to dismiss Plaintiff’s Complaint pursuant to

Rule    12(b)(6)     of   the    Federal   Rules   of   Civil   Procedure   (the

“Rules”).       (See Docket Entry 16 at 1.)              In reviewing a Rule

12(b)(6) motion, the Court must “accept the facts alleged in the

complaint as true and construe them in the light most favorable to

the plaintiff.” Coleman v. Maryland Ct. of App., 626 F.3d 187, 189

(4th Cir. 2010), aff’d sub nom., Coleman v. Court of App. of Md.,

566 U.S. 30 (2012).             The Court must also “draw all reasonable

inferences in favor of the plaintiff.”             E.I. du Pont de Nemours &

Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)

(internal quotation marks omitted).            Moreover, a pro se complaint

must “be liberally construed” and “held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S.     89,    94    (2007)      (internal    quotation    marks    omitted).

Nevertheless, the Court “will not accept legal conclusions couched


                                           5




       Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 5 of 12
as facts or unwarranted inferences, unreasonable conclusions, or

arguments.”   United States ex rel. Nathan v. Takeda Pharm. N. Am.,

Inc., 707 F.3d 451, 455 (4th Cir. 2013) (internal quotation marks

omitted); see also Giarratano v. Johnson, 521 F.3d 298, 304 n.5

(4th Cir. 2008) (explaining that the United States Court of Appeals

for the Fourth Circuit has “not read Erickson to undermine [the]

requirement      that    a    pleading      contain     more    than      labels   and

conclusions” (internal quotation marks omitted)).                      The Court can

also “put aside any naked assertions devoid of further factual

enhancement.”      SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d

412, 422 (4th Cir. 2015), as amended on reh’g in part (Oct. 29,

2015) (internal quotation marks omitted).

     To avoid Rule 12(b)(6) dismissal, a complaint must contain

sufficient factual allegations “to ‘state a claim to relief that is

plausible on its face.’”            Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). To qualify as plausible, a claim needs sufficient factual

content to support a reasonable inference of the defendant’s

liability for the alleged misconduct.                  Id.     “Where a complaint

pleads   facts    that       are   merely       consistent   with   a     defendant’s

liability, it stops short of the line between possibility and

plausibility of entitlement to relief.”                 Id. (internal quotation

marks omitted).         This standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.”                     Id.     In other


                                            6




    Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 6 of 12
words, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal

conclusions.     Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Id.    Moreover, “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint” cannot “survive a Rule 12(b)(6) motion.”             Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).                 “At bottom,

determining whether a complaint states . . . a plausible claim for

relief . . . will ‘be a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.’”    Id. (quoting Iqbal, 556 U.S. at 679).

      II. Analysis

      A. Officer Coleman

      Defendants first move to dismiss Plaintiff’s claims against

Officer Coleman on the ground that “they are not plausible on their

face in view of the facts alleged in the Complaint.” (Docket Entry

16 at 1.)     In regards to Officer Coleman, the Complaint asserts

simply that “[he] was responsible for transferring Plaintiff to

Administrative Segregation.”        (Docket Entry 2 at 12.)       This lone

assertion fails to support a reasonable inference that Officer

Coleman violated Plaintiff’s due process rights.              As such, the

Complaint fails to state a viable claim against Officer Coleman.

See, e.g., Iqbal, 556 U.S. at 678.


                                      7




      Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 7 of 12
     Plaintiff attempts to overcome this deficiency by adding

various allegations regarding Officer Coleman in his Response.

(See Docket Entry 22 at 1-3.)     However, “[a plaintiff] is bound by

the allegations contained in [hi]s complaint and cannot, through

the use of motion briefs, amend the complaint,” Zachair, Ltd. v.

Driggs, 965 F. Supp. 741, 748 n.4 (D. Md. 1997), aff’d, 141 F.3d

1162 (4th Cir. 1998).      See, e.g., Morgan Distrib. Co., Inc. v.

Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989) (“[I]t is

axiomatic that a complaint may not be amended by the briefs in

opposition to a motion to dismiss.       To hold otherwise would mean

that a party could unilaterally amend a complaint at will, even

without filing an amendment, and simply by raising a point in a

brief.” (citations and internal quotation marks omitted)); see

also Days v. U.S. Bank Nat’l Ass’n, No. 318cv440, 2019 WL 8619628,

at *2 (W.D.N.C. June 4, 2019) (“In order to amend their complaint,

[the p]laintiffs may not simply add allegations to their already

existing complaint as they have done here.            Rather, they must

submit a proposed amended complaint that contains all claims they

intend to bring in this action against all [the d]efendants they

intend to sue.     That is, [the p]laintiffs may not amend their

complaint in piecemeal fashion.” (emphasis omitted)). Accordingly,

Plaintiff cannot stave off dismissal through the Response’s new

allegations against Officer Coleman.




                                    8




    Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 8 of 12
      Moreover, Plaintiff’s new allegations fail to state a viable

claim.       The    Response    alleges       that   “[Officer]      Coleman   is    a

classification officer . . . and so he would know that [] Plaintiff

was a pretrial detainee and he would know that [] Plaintiff had

just finished a 20-day segregation stint” for his first rule

infraction. (Docket Entry 22 at 2 (emphasis added).) The Response

further maintains that “[Officer] Coleman would have access to and

a   knowledge      of   Plaintiff’s   rule      infraction    to     know   that    []

Plaintiff posed no danger to staff or other inmates to warrant

[Officer] Coleman placing [] Plaintiff in a segregation unit

‘permanently,’ as he did tell [] Plaintiff.”                       (Id. (emphasis

added).)     The Response further alleges that, as a classification

officer, Officer Coleman “has access to the same information . . .

that [Officer] England and [Officer] Johnson have access to.                       And

so,   before    [Officer]      Coleman    was    designated     to    transport     []

Plaintiff to further lockup, he had the same knowledge as to

Plaintiff’s     segregation      infraction      and   status     that   the   other

Defendants had.”         (Id. (emphasis added).)             Thus, the Response

asserts, “[Officer] Coleman knew that no legitimate justification

had   been     established     to   warrant      Plaintiff      being    placed     in

segregation permanently and yet he carried out the act.”                    (Id.)

      In sum, the Response maintains that, through his position,

Officer Coleman could obtain information regarding Plaintiff’s

disciplinary history and status.                 (See id. at 2-3.)          Because


                                          9




      Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 9 of 12
Officer Coleman allegedly “has access to the same information” (id.

at   2)   as     the   officers    who    “plac[ed]      Plaintiff          on   permanent

Administrative Segregation” (Docket Entry 2 at 12), Plaintiff

contends       that      “[Officer]      Coleman     knew      that     no       legitimate

justification had been established to warrant Plaintiff being

placed in segregation permanently and yet he carried out the act”

(Docket Entry 22 at 2).           At best, however, Plaintiff’s allegations

raise     “the    mere    possibility      of   misconduct,”          and    thus    cannot

“survive [Defendants’] Rule 12(b)(6) motion,” Francis, 588 F.3d at

193.

       In other words, on the facts (improperly) alleged in the

Response, the Court could conclude that Officer Coleman possibly

utilized his “access to . . . information[] as to inmates at the

[Greensboro        Detention      Center]”      to     learn     about       Plaintiff’s

disciplinary history and status “before [Officer] Coleman was

designated to transport [] Plaintiff to further lockup.”                            (Docket

Entry 22 at 2.)           However, the Court also must conclude that it

remains equally possible that Officer Coleman did not avail himself

of this information before his “designat[ion] to transport []

Plaintiff to further lockup.”             (Id.)      Accordingly, Plaintiff fails

to “nudge[ his] claims [against Officer Coleman] across the line

from conceivable to plausible,” necessitating their dismissal.

Twombly, 550 U.S. at 570; accord Iqbal, 556 U.S. at 678 (explaining

that if a “complaint pleads facts that are merely consistent with


                                           10




     Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 10 of 12
a   defendant’s     liability,    it     stops    short   of    the   line   between

possibility and plausibility of entitlement to relief” (internal

quotation marks omitted)).

       B. Official Capacity Claims

       Defendants      further   move    to    dismiss    Plaintiff’s    official-

capacity claims against Officer England and Officer Johnson.                    (See

Docket Entry 16 at 2.)            Under Section 1983, official-capacity

liability occurs only if “execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy, inflicts the

injury.”     Collins v. City of Harker Heights, 503 U.S. 115, 121

(1992) (internal quotation marks omitted).                     Relevant here, “an

official’s discretionary acts, exercised in carrying out official

duties, do not necessarily represent official policy.”                   Perdue v.

Harrison, No. 1:17cv403, 2017 WL 4804363, at *2 (M.D.N.C. Oct. 24,

2017).     “Rather, the official must have ‘final authority’ over

government policy with respect to the action in question to trigger

official capacity liability.”              Id. (certain internal quotation

marks omitted). The Complaint contains no allegations that Officer

England and Officer Johnson either acted pursuant to any Greensboro

Detention Center policy or possessed “final authority” over any

such     custom   or    policy.         (See     generally     Docket   Entry   2.)

Accordingly, Plaintiffs’ official-capacity claims against Officer

England and Officer Johnson fail as a matter of law.


                                         11




     Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 11 of 12
                              CONCLUSION

     Plaintiff fails to state a plausible claim against Officer

Coleman and further fails to allege that Defendants acted pursuant

to any official policy.

     IT IS THEREFORE RECOMMENDED that the Motion (Docket Entry 16)

be granted in part and denied in part as follows:            Plaintiff’s

claims against Officer Coleman and his official-capacity claims

against Officer England and Officer Johnson should be dismissed

without prejudice.4

     This 5th day of February, 2021.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge




     4 Defendants ask the Court to dismiss the relevant claims
with prejudice. (See id. at 1-2.) However, as a general matter,
“where a defect in the complaint is curable, the court should grant
the dismissal without prejudice.” Misel v. Green Tree Servicing,
LLC, 782 F. Supp. 2d 171, 178 (E.D.N.C. 2011). Because Plaintiff
could potentially cure his pleading deficiencies, dismissal without
prejudice remains appropriate here.

                                   12




   Case 1:19-cv-00945-LCB-LPA Document 25 Filed 02/05/21 Page 12 of 12
